ATTORNEY GENERAL OF TEXAS
                                              GREG        ABBOTT



                                                   March 1.2005



The Honorable Wally Hatch                                  Opinion No. GA-0308
District Attorney
64th and 242nd Judicial Districts                          Re: Authority of a commissioners court to require
Hale County Courthouse                                     a district attorney to relinquish a vehicle
500 Broadway, Number 300                                   (RQ-0270-GA)
Plainview, Texas 79072

Dear Mr. Hatch:

         Your predecessor in office asked about the authority of a commissioners                  court to require a
district attorney to relinquish a vehicle.’

         Your predecessor informed us that the Hale County Commissioners             Court historically
allocates funds each year to the district attorney’s office to be used for that office’s vehicles. See
Request Letter, supra note 1, at 1. In 2003, the Commissioners Court budgeted $22,000 for the
district attorney’s office to purchase a vehicle, and with the money your predecessor purchased a
2003 model pickup truck. See id. The Commissioners Court informed your predecessor that in 2005
it will remove the pickup truck from your office and reallocate it for another county officer’s use.
See id. This vehicle reallocation is “to occur in conjunction with the implementation         of a new
County budget, commencing January 1,2005,” which is the beginning ofHale County’s fiscal year?
According to your predecessor’s letter, the Commissioners Court does not intend to provide in the
budget for a replacement vehicle for your office.’ See Request Letter, supra note 1, at 1.




         ‘See Letter from Honorable Teny D. McEachem, District Attorney, 64th & 242nd Judicial Districts, to
Honorable Greg Abbott, Texas Attorney General (Sept. 1,2004) (on tile with Opinion Committee, also available at
http://www.oag.state.tx.us)[hereinafterRequest Letter].

        ‘SeeBrief from Robert T. Bass, Attorney at Law, to Nancy S. Fuller, Chair, Opinion Committee, Off& of the
Attorney General at 1 (Oct. 22, 2004) (submitted on behalf of the Hale County Commissioners Court) (on tile with
Opinion Committee).

         ‘Forpurposes ofthisopinionweuse the facts yourpredecessorprovides us-thatthe CommissionersCourtdoes
not intend to replace the vehicle removed from the district attorney’s budget. However, we note that in its brief to us,
the CommissionersCourt writes that it has proposed to budget a vehicle exchangewhereby the district attorney’svehicle
is exchanged with the precinct one constable’s vehicle. See generally id.
The Honorable Wally Hatch - Page 2                     (GA-0308)




        As a result of this action, your predecessor asked two related questions!   He first asked:
“Can the County Commissioners take a vehicle which has already been purchased and allocated to
a department and allocate that particular vehicle to another department?” Id. at 2.

          The general legislative authority of the county resides in the commissioners court. See TEX.
CONST. art. V, § 18. The commissioners court is “the county’s principal governing body,” and its
“powers and duties include             aspects of legislative, executive, administrative, and judicial
functions.”    Comm’rs Court of Titus County v. Agan, 940 S.W.2d 77, 79 (Tex. 1997). The
commissioners     court has broad authority in the essentially legislative act of setting the fiscal
priorities of the county. See Comm’rs Court ofCaldwell County v. Criminal Dist. Attorney,
Caldwell County, 690 S.W.2d 932,934 (Tex. App.-Austin 1985, writ refd n.r.e.).

         Related to your predecessor’s question, the principal power of the commissioners court with
respect to other county officers is the “power ofthe purse strings.” Tex. Att’y Gen. Op. No. JC-0214
(2000) at 2. This office previously considered a question similar to your predecessor’s and
determined that should a commissioners court disagree with another county officer about the number
of cars that office needs, it is within the commissioners court’s authority to reduce that officer’s
vehicle allotment when the court next considers the budget.            See id. at 5. Moreover, your
predecessor concedes that this vehicle is entirely the county’s property. See Telephone Conversation,
supra note 4, at 1. Consequently, we conclude that a commissioners court is permitted to adopt a
county budget in which a county vehicle that has been allocated to one county officer, here the
District Attorney, is reallocated to another county officer?

         Your predecessor next asked: “If [the commissioners court is permitted to allocate vehicles
in its budget in this way] what are the guidelines for such an action?” Request Letter, supra note 1,
at 2.

        A commissioners    court’s authority is limited to the extent that its refusal to approve a
requested expenditure precludes an elected officer from carrying out the legal responsibilities of the
office. See Vondyv. Comm’rs Court, 714S.W.2d417,422(Tex.App.-San Antonio              1986,writrefd



          ‘Yourpredecessor’sletterstatesthat thevehiclewaspurchasedwithcountymoneybut hadimprovementsmade
to it with your offke’s “discretionaryfunds.” See Request Letter, supra note 1, at 1. We were informed subsequentto
the request that in fact no discretionary fimds were used to purchase the vehicle or any of its improvements. See
TelephoneConversationwithTenyMcEachem,DistrictAttomey(Dec. 14,2004)[hereinaAerTelephoneConversation].
Accordingly,we do not address yourpredecessor’s third questionaboutthe districtattorney’soffke’s interest in any such
improvements.

          ‘Your predecessor relies on Attorney General opinion K-0214 as standing for the proposition that once a
rescwce has been allocated to a county offker it is no longer subject to the commissioners court’s budget-making
authority;rather it is forever controlled by the county of&e to which the reswrce was allocated originally. See Request
Letter, supra note 1, at 1; see generaNy Tex. An’y Gen. Op. No. JC-0214 (2000). Instead, Attorney General Opinion
K-0214 stands for this proposition: A commissioners court may tell an offkial what reswrces it will place at the
official’s disposal every time it sets the county budget. But it may not micro-manage the official’s decisions as to the
use ofthose rescurces while those resources are allocated in the budget to that official. See Tex. An’y Gen. Op. No. JC-
0214 (2000) at 3.
The Honorable Wally Hatch      - Page 3         (GA-0308)




n.r.e.) (stating that a commissioners court cannot attempt to restrict an elected officer in performance
of required duties); Tex. Att’y Gen. Op. No. JC-0214 (2000) at 4 (quoting Vondy). “Whether a
particular refusal precludes an elected officer from carrying out [that officer’s] official duties is a
question of fact that the commissioners court must determine in the first instance.” Tex. Att’y Gen.
Op. No. GA-0037 (2003) at 5.

        In this case your predecessor does not suggest that the Commissioners      Court’s failure to
allocate a replacement vehicle will preclude you from carrying out your official duties. See Request
Letter, supra note 1. Nevertheless, whether the failure to replace your investigator’s vehicle will
prohibit you from carrying out your official duties is a question of fact to be answered by the
Commissioners Court, subject to judicial review. We do not answer questions of fact in the opinion
process. See Tex. Att’y Gen. Op. No. GA-0156 (2004) at 8.
The Honorable Wally Hatch - Page 4             (GA-0308)




                                        SUMMARY

                       A commissioners court is permitted to adopt a county budget
               in which a county vehicle that has been allocated to one county
               officer is reallocated to another county officer. The commissioners
               court’s budget-making authority is limited to the extent that its refusal
               to approve a requested expenditure precludes an elected officer from
               carrying out the legal responsibilities of the office.

                                               Very truly yours,




                                                            neral of Texas


BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Daniel C. Bradford
Assistant Attorney General, Opinion Committee